Citation Nr: 1527535	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent from June 29, 2006, to September 8, 2009, for bilateral hearing loss on an extraschedular basis.

2.  Entitlement to a disability rating in excess of 80 percent from September 9, 2009, to February 19, 2013, for bilateral hearing loss on an extraschedular basis.

3.  Entitlement to a disability rating in excess of 70 percent from February 20, 2013, for bilateral hearing loss on an extraschedular basis. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to September 9, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1959 to August 1961.

This case comes before the Board of Veterans' Appeals (Board) from July 2008 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board previously denied the claim for entitlement to a TDIU in March 2011.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC), which issued a December 2011 Order vacating the decision and remanding for further development and readjudication.  The Board remanded the claims for additional development in June 2012 and then granted entitlement to a TDIU in June 2014.  In a July 2014 decision, the RO assigned an effective date of September 9, 2009, for the grant of a TDIU.

The Board previously remanded the claim for higher disability ratings on an extraschedular basis in June 2014.  In a September 2014 decision, the Director for the Compensation and Pension Service denied entitlement to higher ratings on an extraschedular basis.

The Board has reviewed the physical and Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The September 2014 decision of the Director of the Compensation and Pension Service failed to address the issues of entitlement to a disability rating higher than 50 percent from June 29, 2006, to September 8, 2009, or higher than 80 percent from September 9, 2009, to February 19, 2013, on an extraschedular basis.  Further, the September 2014 decision of the Director of the Compensation and Pension Service regarding entitlement to a disability rating higher than 70 percent as of February 20, 2013, on an extraschedular basis did not appear to consider the April 2012 vocational assessment of C.B.

A July 2014 RO decision assigned an effective date of September 9, 2009, for the grant of a TDIU; however, as the Board previously considered and granted entitlement to a TDIU in its June 2014 decision, the issue of entitlement to a TDIU prior to September 9, 2009, remains within the Board's jurisdiction. 

The claim for entitlement to a TDIU prior to September 9, 2009, is inextricably intertwined with the Veteran's claims for higher disability ratings on an extraschedular basis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from the Under Secretary for Benefits or the Director of the Compensation and Pension Service regarding entitlement to a disability rating higher than 50 percent from June 29, 2006, to September 8, 2009, higher than 80 percent from September 9, 2009, to February 19, 2013, and higher than 70 percent as of February 20, 2013, on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2014) for the Veteran's bilateral hearing loss.

The adjudication should consider the Veteran's lay testimony regarding the duration and severity of his symptoms and functional limitations, his workplace accommodations, and the April 2012 vocational assessment of C.B.  The adjudication should also consider statements of record that the Veteran is not a surgical candidate, is not able to successfully use hearing aids, has withdrawn from social activities, and relies on his wife to assist him with communication via telephone.

2.  Then, readjudicate the Veteran's claims.  Please note that the Veteran had one single disability rated at 60 percent during the remaining period on appeal, as his hearing loss and tinnitus resulted from a common etiology.  38 C.F.R. § 4.16(a) (2014).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


